NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        MAR 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TANYA LYNN NEMCIK,                              No. 19-15429

                Plaintiff-Appellant,            D.C. No. 4:18-cv-05120-JST

 v.
                                                MEMORANDUM*
JILL C. FANNIN, Official & Individual
Capacities; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                     Jon S. Tigar, District Judge, Presiding

                            Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Tanya Lynn Nemcik appeals pro se from the district court’s judgment

dismissing her action alleging federal claims in connection with her California

state-court child custody proceedings. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under Federal Rule of Civil Procedure


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
12(b)(6). Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1040 (9th

Cir. 2011). We affirm.

      The district court properly dismissed Nemcik’s action because Nemcik

failed to allege facts sufficient to state a plausible claim. See Mireles v. Waco, 502

U.S. 9, 11-12 (1991) (discussing judicial immunity and its limited exceptions);

Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings

are liberally construed, a plaintiff must allege facts sufficient to state a plausible

claim).

      The district court did not abuse its discretion in denying leave to amend

because amendment would have been futile. See Cervantes, 656 F.3d at 1041

(setting forth standard of review and explaining that dismissal without leave to

amend is proper when amendment would be futile).

      The district court did not abuse its discretion by ruling on the motion to

dismiss without oral argument. See Morrow v. Topping, 437 F.2d 1155, 1156-57

(9th Cir. 1971) (setting forth standard of review; district court’s failure to hold oral

argument on a motion to dismiss was not an abuse of discretion or a denial of due

process).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.


                                            2                                     19-15429
See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      AFFIRMED.




                                         3                       19-15429